     Case 3:20-cv-01818-MMA-MSB Document 54 Filed 05/27/21 PageID.491 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11    JANE DOE,                                                  Case No. 20-cv-1818-MMA (MSB)
12                                              Plaintiff,
                                                                 ORDER GRANTING DEFENSE
13    v.                                                         COUNSEL’S MOTION TO
                                                                 WITHDRAW
14    CISSY STEELE, et al.,
15                                           Defendants.         [Doc. No. 48]
16
17
18             Counsel for Defendant Cissy Steele (“Steele”), Douglas M. Wade (“Counsel”),
19    moves to withdraw as counsel of record. See Doc. No. 48. As set forth in his motion and
20    declaration, Counsel argues that Steele would better benefit from an attorney with a
21    criminal defense background and Steele’s account with Counsel has been in arrears. See
22    Doc. No. 48 at 1, 2, 4; Wade Decl., Doc. No. 48-2 ¶¶ 9, 11.1 Counsel declares that he
23    served the motion on Steele and opposing counsel. See Wade Decl., Doc. No. 52 ¶¶ 3–6;
24    Wade Decl., Doc. No. 53 ¶ 3; see also CivLR 83.3.f.3. Given that no opposition brief
25
26
27
28    1
          All citations to electronically filed documents refer to the pagination assigned by the CM/ECF system.

                                                             1
                                                                                           20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 54 Filed 05/27/21 PageID.492 Page 2 of 3



 1    was filed, see CivLR 7.1.e.2; see also CivLR 7.1.e.7, the Court finds that the motion is
 2    unopposed.
 3          “An attorney may not withdraw as counsel except by leave of court,” Darby v. City
 4    of Torrance, 810 F. Supp. 275, 276 (C.D. Cal. 1992), and “[t]he decision to grant or deny
 5    counsel’s motion to withdraw is committed to the discretion of the trial court.” Beard v.
 6    Shuttermart of Cal., Inc., No. 07-cv-594-WQH (NLS), 2008 WL 410694, at *2 (S.D. Cal.
 7    Feb. 13, 2008) (quoting Irwin v. Mascott, No. C 97-4737 JL, 2004 U.S. Dist. LEXIS
 8    28264, at *3 (N.D. Cal. Dec. 1, 2004)); see also Cal. R. Prof. Conduct Rule 1.16(c);
 9    CivLR 83.3.f.3. Courts consider the following when ruling on a motion to withdraw as
10    counsel: “(1) the reasons why withdrawal is sought; (2) the prejudice withdrawal may
11    cause to other litigants; (3) the harm withdrawal might cause to the administration of
12    justice; and (4) the degree to which withdrawal will delay the resolution of the case.”
13    Beard, 2008 WL 410694, at *2 (quoting Irwin, 2004 U.S. Dist. LEXIS 28264, at *4); see
14    also Murphy v. Teamsters Union Local 542, No. 12-cv-340-MMA (BGS), 2013 WL
15    12121235, at *1 (S.D. Cal. Jan. 4, 2013).
16          As to the first factor, Counsel argues that he seeks withdrawal because Steele
17    would benefit from an attorney with criminal law experience. See Doc. No. 48 at 2, 4;
18    Wade Decl., Doc. No. 48-2 ¶ 9. Additionally, Counsel notes that Steel’s account has
19    been in arrears since January 1, 2021, despite several payment requests, which constitutes
20    a breach of the agreement between Counsel and Steele. See Doc. No. 48 at 2, 4; Wade
21    Decl., Doc. No. 48-2 ¶ 11. Under the California Rules of Professional Conduct, an
22    attorney may withdraw if “the client by other conduct renders it unreasonably difficult for
23    the lawyer to carry out the representation effectively” or “the client breaches a material
24    term of an agreement with, or obligation, to the lawyer relating to the representation, and
25    the lawyer has given the client a reasonable warning after the breach that the lawyer will
26    withdraw unless the client fulfills the agreement or performs the obligation.” Cal. R.
27    Prof. Conduct 1.16(b)(4)–(5); see also Canandaigua Wine Co. v. Edwin Moldauer, No.
28    1:02-cv-06599 OWW DLB, 2009 WL 89141, at *2 (E.D. Cal. Jan. 14, 2009) (“Courts

                                                    2
                                                                               20-cv-1818-MMA (MSB)
     Case 3:20-cv-01818-MMA-MSB Document 54 Filed 05/27/21 PageID.493 Page 3 of 3



 1    have also held that the failure to pay attorney’s fees may be grounds for withdrawal.”).
 2    The Court finds that Counsel has good reasons to seek withdrawal based on his and his
 3    firm’s lack of criminal law experience as well as Steele’s failure to pay fees and costs.
 4          As to the second factor, Counsel argues that there will be no prejudice to the
 5    parties because discovery has not taken place, there is no trial date, Steele has contacted a
 6    potential new attorney, and the other parties in this action do not oppose Counsel’s
 7    motion. See Doc. No. 48 at 2, 4; Wade Decl., Doc. No. 48-2 ¶ 10. Given the current
 8    stage of this action and the Magistrate Judge’s recent order granting a joint motion for a
 9    continuance, see Doc. No. 50, the Court finds that prejudice is minimal.
10          As to the third and fourth factors, Counsel argues that withdrawal would cause no
11    harm to the administration of justice and cause no delay to the action’s resolution. See
12    Doc. No. 48 at 4. The Court finds the third and fourth factors weigh in favor of
13    Counsel’s motion.
14          After reviewing the record and the reasons for withdrawal noted by Counsel, and
15    good cause appearing, the Court GRANTS Counsel’s motion to withdraw. The Court
16    VACATES the June 7, 2021 hearing date. The Court ORDERS Counsel to provide a
17    copy of this Order to Defendant Steele. The Court INSTRUCTS Steele that failure to
18    retain new counsel will result in this action continuing with her proceeding pro se. See
19    CivLR 83.11. Accordingly, Steele must notify the Court if she intends to proceed pro se
20    on or before June 7, 2021; alternatively, if Steel chooses to retain new counsel, the new
21    counsel must file a notice of appearance on or before June 7, 2021.
22          IT IS SO ORDERED.
23
24    Dated: May 27, 2021
25
26
27
28

                                                    3
                                                                                20-cv-1818-MMA (MSB)
